SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)September 27, 2010 MOTIVNATION, INC. - (Exact Name of Registrant as Specified in its Charter) Nevada000-5004882-6008492 (State or Other Jurisdiction(Commission(IRS Employer of Incorporation)File Number) Identification No.) 318 N. Carson St. #208,Carson City, NV89701 - (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code:(775)-305-0105 (Former Name or Former Address, if Changed Since Last Report) 1 Item 4.01 Changes in Registrants Certifying Accountant. (a)On September 22, 2010, SPECTOR & ASSOCIATES, LLP, Certified Public Accountants (“Spector”) resigned as Motivnation, Inc.’s (the “Company”) independent registered public accounting firm.Spector audited the financial statements of the Company for the two years ended December 31, 2008 and 2009.The report of Spector on such financial statements, dated May 13, 2010, did not contain an adverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles.Between April 5, 2004 (the date of engagement) and September 22, 2010 (the date of resignation) there were no disagreements with Spector on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Spector, would have caused Spector to make reference to the subject matter of the disagreement in its review of the Company’s consolidated financial statements for the years ended December 31, 2008 and 2009. The Company has requested that Spector furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the above statements. A copy of such letter, dated September 22, 2010, is filed herewith as Exhibit 16. (b) On September 22, 2010, upon the authorization and approval of the board of directors, the Company engaged Gumbiner Savett Inc., Certified Public Accountant (“Gumbiner”) as its independent registered public accounting firm. No consultations occurred between the Company and Gumbinerduring the years ended December 31, 2009and 2008and through September 22, 2010,regarding either (i) the application of accounting principles to a specific completed or contemplated transaction, the type of audit opinion that might be rendered on the Company’s financial statements, or other information provided that was an important factor considered by the Company in reaching a decision as to an accounting, auditing, or financial reporting issue, or (ii) any matter that was the subject of disagreement requiring disclosure under Item304(a)(1)(iv) of Regulation S-K or reportable event requiring disclosure under Item 304(a)(1)(v) of Regulation S-K. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS The following exhibit is attachedas part of this report: Exhibit No.Description 16Letter from SPECTOR & ASSOCIATES, LLP to the Securities and Exchange Commission 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. /s/ George LeFevreDate George LeFevre Chief Executive Officer,September 27, 2010 3
